Citation Nr: 0624293	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  05-31 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
prior to November 19, 1999, and in excess of 70 percent after 
November 18, 1999, for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 20 percent 
for Type 2 diabetes mellitus with erectile dysfunction.

3.  Entitlement to an effective date prior to October 29, 
1996 for service connection for Type 2 diabetes mellitus with 
erectile dysfunction.

4.  Entitlement to an effective date prior to October 29, 
1996 for service connection for peripheral neuropathy for the 
right lower extremity associated with Type 2 diabetes 
mellitus with erectile dysfunction.

5.  Entitlement to an effective date prior to October 29, 
1996 for service connection for peripheral neuropathy for the 
left lower extremity associated with Type 2 diabetes mellitus 
with erectile dysfunction.

6.  Entitlement to an effective date prior to October 29, 
1996 for special monthly compensation (SMC) for loss of use 
of a creative organ.

7.  Entitlement to automobile and adaptive equipment, or 
adaptive equipment, only.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to December 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating actions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In a September 1998 rating decision, the RO granted 
service connection for PTSD and assigned an initial 50 
percent disability rating, effective October 29, 1996.  In a 
September 1998 notice of disagreement (NOD) with the initial 
disability rating assigned for PTSD in that decision, the 
veteran asked that he be granted 100 percent disability for 
one thing or the other, which also was construed as a claim 
for a total disability rating for service-connected 
disability(ies) (TDIU).  In January 1999, he perfected his 
appeal with regard to a higher initial rating for PTSD.  In 
an October 2000 rating decision, the RO assigned a 70 percent 
rating for PTSD and awarded a TDIU, both effective November 
19, 1999.  


In a September 2001 rating decision issued in November 2001, 
the RO granted service connection for diabetes associated 
with herbicide exposure and assigned an initial 20 percent 
rating, effective July 9, 2001.  In a September 2001 VA Form 
119, Report of Contact, the veteran indicated that he wanted 
a permanent and total rating and should the rating decision 
dealing with secondary conditions associated with diabetes 
result in a permanent and total rating, he stated that he 
would withdraw his appeal (for a higher rating for PTSD) at 
that time.  In an October 2001 NOD with the September 2001 
rating decision, the veteran stated that he should have 
received an initial 40 percent rating for diabetes.  In a 
February 2002 rating decision, the RO assigned an effective 
date of October 26, 1996 for service connection for diabetes 
mellitus associated with herbicide exposure; granted service 
connection for peripheral neuropathy for both lower 
extremities and assigned separate initial 20 percent ratings, 
effective October 29, 1996; and established basic eligibility 
to Dependents' Educational Assistance from January 7, 2002, 
the date of the VA examination which provided a finding of 
permanent and total disability.  In a June 2002 rating 
decision, the RO granted service connection for erectile 
dysfunction as due to Type 2 diabetes mellitus and combined 
them by recharacterizing the combined disability as Type 2 
diabetes mellitus with erectile dysfunction, associated with 
herbicide exposure; left the initial disability rating of 20 
percent unchanged; and awarded SMC for loss of use of a 
creative organ, effective October 29, 1996.  

Following an August 2004 review due to a line of cases in 
Nehmer v. United States Department of Veterans Affairs, No. 
CV-86-6160 (N.D. Ca1.), which created a limited exception to 
the statutory provisions governing the assignment of 
effective dates, the RO issued a rating action that confirmed 
that the effective date for service connection and SMC for 
his diabetes and disabilities arising from that disease due 
to herbicide exposure was October 29, 1996.  Later, that same 
month, the veteran filed an NOD with regard to the effective 
date for his herbicide-related disabilities, indicating that, 
in approximately 1992 he submitted to a complete test for 
Agent Orange at the West Palm Beach VA Medical Center (VAMC), 
where it was found that he had peripheral neuropathy and 
diabetes and that he has been impotent since 1993, and that 
the effective date should be made retroactive to the time 
that he was examined at the VAMC.  

Finally, in a January 2005 rating decision, the RO denied 
entitlement to automobile and adaptive equipment, or adaptive 
equipment, only.  In a September 2005 VA Form 9, the veteran 
perfected his appeal to this issue.  In July 2006, the 
veteran's motion to advance on the docket (AOD) was granted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2005).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or an effective date, 
if an increased rating is granted on appeal, or an effective 
date, if entitlement to automobile and adaptive equipment is 
granted on appeal.  On remand, this must be done.

Higher Initial Rating for PTSD

Under the holding in Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that the Board must remand a case for 
initial consideration by the agency of original jurisdiction 
(AOJ) of additional evidence obtained relating to an issue on 
appeal.  In the present case, the last supplemental statement 
of the case (SSOC) dealing with a higher initial rating for 
PTSD was issued in November 2000, numerous medical treatment 
records have been received since then.  VA treatment records 
from October 1996 to January 1998, from December 1998 to 
November 1999, and from July 2004 to December 2004, a March 
1998 SSA evaluation report, and, except for a single page 
dated in May 2006, May 2000 hospital records from the 
University Hospital in Taramac, Florida have been associated 
with the record.  On remand, VA also should attempt to obtain 
missing SSA records and private and VA treatment records and 
should review the additional evidence and consider whether 
higher staged ratings are warranted for PTSD under the 
holding in Fenderson v. West, 12 Vet. App. 119 (1999).  
Moreover, the Board observes that, in November 1996, the 
criteria for diagnosing and evaluating psychiatric disorders 
were changed.  See 61 Fed. Reg. 52,695, 52,695-52,702 (Nov. 
7, 1996) (codified at 38 C.F.R. §§ 4.125-4.130 (2005)) 
(current regulations).  In the statement of the case (SOC), 
the RO applied both the former and current regulations, but 
did not consider whether the former regulations were more 
favorable to the veteran.  See, e.g., Rodriguez v. Nicholson, 
19 Vet. App. 275 (2005).  The current criteria, however, 
cannot be used prior to the effective date of November 6, 
1996.  On remand, the RO should specifically and expressly 
consider the claim under the rating criteria in effect both 
prior to and as of November 7, 1996, applying the version 
more favorable to the veteran after the effective date of the 
regulatory change.  See VAOPGCPREC 7-2003; VAOPGCPREC 3-2000.  
See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2005).  Under the former 
rating criteria, a 100 percent evaluation may be assigned as 
long as the veteran meets one of three listed criteria: total 
isolation; gross repudiation of reality; and/or 
unemployability.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); Johnson v. Brown, 7 Vet. App. 95, 96 (1994); see also 
38 C.F.R. § 4.21 (1996).

Automobile and Adaptive Equipment

Financial assistance may be provided to an "eligible person" 
in acquiring an automobile or other conveyance and adaptive 
equipment, or adaptive equipment only.  38 U.S.C.A. § 
3902(a)(b) (West 2002 & Supp. 2006).

A veteran is considered an "eligible person" if he is 
entitled to compensation for any of the following 
disabilities: (i) The loss or permanent loss of use of one or 
both feet; (ii) the loss or permanent loss of use of one or 
both hands; or (iii) the permanent impairment of vision of 
both eyes.  38 C.F.R. § 3.808(b)(1)(i), (ii), and (iii) 
(2005).

A veteran who does not qualify as an "eligible person" under 
the foregoing criteria may nevertheless be entitled to 
adaptive equipment if he is entitled to VA compensation for 
ankylosis of one or both knees, or of one or both hips, and 
adaptive equipment.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. 
§ 3.808(b)(1)(iv). 

The RO denied the veteran's application on the basis that he 
failed to meet the basic requirements provided at 38 U.S.C.A. 
§ 3902 and 38 C.F.R. § 3.808 that he have loss of use of one 
or both feet.  The "loss of use" of a foot is defined at 38 
C.F.R. §§ 3.350(a)(2) and 4.63 as that condition when "no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of the 
election below the elbow or knee, with use of a suitable 
prosthetic appliance."  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc, in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. §§ 3.350(a)(2) and 4.63 (2005).  
Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss 
of use of a foot include extremely unfavorable ankylosis of 
the knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches or more.   

In an attachment to a July 2006 motion for an AOD, the 
veteran contends that his feet no longer function and that 
the previous month his toes were scheduled to be amputated 
from his left foot.  He also indicated that he had been 
treated at the emergency room at the University Hospital in 
Tamarac, Florida.  As noted above, the last VA treatment 
records are dated in December 2004 and, except for a single 
page dated in May 2006, the last treatment records from the 
University Hospital are dated in May 2000.  Missing treatment 
records should be obtained on remand.  Although the SOC 
accurately cited 38 U.S.C.A. § 3902 and 38 C.F.R. § 3.808, it 
included reference to 38 C.F.R. § 17.119.  38 C.F.R. § 
3.808(d), however, has been changed, and 38 C.F.R. § 17.119 
has been deleted and 38 C.F.R. §§ 17.156, 17.157, and 17.158 
have been added to give additional guidance with respect to 
applications for automobile adaptive equipment.  These 
regulations provide for a determination that such equipment 
is deemed necessary to insure that the eligible person will 
be able to operate the automobile.  

In August 2004, the veteran submitted an application for 
financial assistance in purchasing a conveyance, which 
contained the required certification by the claimant that the 
conveyance will be operated only by persons properly 
licensed.  Such an application will also be considered as an 
application for the adaptive equipment to insure that the 
claimant will be able to operate the conveyance in a manner 
consistent with safety and to satisfy the applicable 
standards of licensure of the proper licensing authorities.  
Simultaneously with the certification provided above, a 
claimant for financial assistance in the purchase of an 
automobile will be furnished a certificate of eligibility for 
financial assistance in the purchase of such adaptive 
equipment as may be appropriate to the claimant's losses 
unless the need for such equipment is contraindicated by a 
physical or legal inability to operate the vehicle.  
Claimants for adaptive equipment must also satisfy the 
additional eligibility criteria of 38 C.F.R. §§ 17.156, 
17.157, and 17.158 (2005).  Under 38 C.F.R. § 17.157, the 
term, adaptive equipment, means generally, that equipment 
which must be part of or added to a conveyance manufactured 
for sale to the general public to make it safe for use by the 
claimant and to assist him or her in meeting the applicable 
standards of licensure of the proper licensing authority.  
With regard to vehicles, the term includes a basic automatic 
transmission as to a claimant who has lost or lost the use of 
a limb.  In addition, the term includes, but is not limited 
to, power steering, power brakes, power window lifts and 
power seats.  The term also includes air-conditioning 
equipment when such equipment is necessary to the health and 
safety of the veteran and to the safety of others, and 
special equipment necessary to assist the eligible person 
into or out of the automobile or other conveyance, regardless 
of whether the automobile or other conveyance is to be 
operated by the eligible person or is to be operated for such 
person by another person; and any modification of the 
interior space of the automobile or other conveyance if 
needed because of the physical condition of such person in 
order for such person to enter or operate the vehicle.  With 
regard to vehicles, the term also includes such items of 
equipment as the Chief Medical Director or designee may, by 
directive, specify as ordinarily necessary for any of the 
classes of losses specified in 38 C.F.R. § 17.156, or as 
deemed necessary in an individual case.

That the veteran's feet are functionally impaired residuals 
of his service-connected diabetes and peripheral neuropathy 
is clear, as medical records show that he uses a wheelchair 
and has fallen on frequent occasions.  It is also clear that 
this impairment may adversely affect his ability to safely 
operate an automobile.  The question presented, however, is 
not one of his ability to safely drive without automotive 
adaptive equipment, but rather whether the function of either 
one foot, or both feet, is no better than if he had 
amputations of either or both with prosthetic replacements.  
The clinical evidence on file does not seem to indicate 
whether the remaining function of the veteran's left and/or 
right foot meets the rather stringent requirement of loss of 
use as defined in 38 C.F.R. § 4.63, as there is no clinical 
opinion on file addressing this essential question.  On 
remand, an opinion must be obtained.  

Manlincon Remands

As noted above, the veteran filed an NOD in October 2001, 
with regard to the initial 20 percent rating assigned for 
diabetes mellitus, and another NOD in August 2004, with 
regard to the effective date of October 29, 1996 assigned for 
service connection and SMC for his diabetes and disabilities 
arising from that disease due to herbicide exposure.  An SOC 
addressing these issues has not been issued.  Where the Board 
finds an NOD has been submitted to a matter that has not been 
addressed in an SOC, these issues should be remanded to the 
RO for appropriate action.  Manlincon v. West, 12 Vet. App. 
at 240-41; see also 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002).

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2005), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must inform 
the claimant: (1) about the information 
and evidence needed to establish a higher 
initial disability rating and an 
effective date, if higher, or staged, 
ratings are granted on appeal; (2) about 
the information and evidence that VA will 
seek to provide; (3) about the 
information and evidence the claimant is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to his claim(s).  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  The VA should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for any 
psychiatric disorder and residuals of his 
diabetes, including his peripheral 
neuropathy since October 1996.  The VA 
should attempt to obtain records from 
each health care provider he identifies 
and indicates may still have records 
available, if not already in the claims 
file.  In particular, VA should attempt 
to obtain missing records from the 
University Hospital in Tamarac, Florida, 
and the Miami, Oakland Park, and West 
Palm Beach, Florida VA medical facilities 
from October 1996 to the present.  If 
records are unavailable, please have the 
provider so indicate.  

3.  The VA should request copies of any 
decision(s) and accompanying medical 
records submitted in support of any claim 
by the appellant for disability benefits 
from the Social Security Administration 
(SSA).  If records are unavailable, SSA 
should so indicate.

4.  After completion of 1, 2 and 3 above, 
the veteran should be scheduled for an 
examination conducted by an appropriate 
physician.  The claims file must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination, and the report should so 
indicate.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment, including X-rays, 
EMG, and range of motion studies 
expressed in degrees, with or without 
pain.  The examiner is to assess the 
nature and severity of the veteran's 
service-connected residuals of diabetic 
peripheral neuropathy in accordance with 
the latest AMIE worksheets for rating 
disorders of the foot and peripheral 
nerves.  The examiner should indicate 
whether the remaining function of one 
foot and/or both feet is "that which 
would be equally well served by an 
amputation stump at the site of the 
election below the elbow or knee, with 
use of a suitable prosthetic appliance."  
The examiner should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.

5.  The VA should issue the veteran and 
his representative a statement of the 
case as to the issues described in 2 
through 6 above.  The veteran should be 
apprised of his right to submit a 
substantive appeal and to have any of his 
claims reviewed by the Board.  The VA 
should allow the veteran and his 
representative the requisite period of 
time for a response.

6.  After completion of the above, VA 
should readjudicate the appellant's 
claims for higher initial ratings for 
PTSD and entitlement to automobile and 
adaptive equipment, or adaptive 
equipment, only, including any additional 
evidence obtained by VA on remand.  In so 
doing, VA must review the record to 
ascertain whether higher staged ratings 
for PTSD are warranted under the holding 
in Fenderson, under both the former and 
current criteria for rating psychiatric 
disorders under 38 C.F.R. § 4.132 (1996) 
and 38 C.F.R. § 4.130 (2005), applying 
the one most favorable to the veteran.  
If any determination remains adverse, the 
veteran should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this remand is to ensure due process 
and to further develop the veteran's claims.  The Board 
intimates no opinion, either favorable or unfavorable, as to 
the ultimate outcome of this case; however, the veteran is 
advised that failure to cooperate by reporting for 
examination may result in the denial of his claim(s).  38 
C.F.R. § 3.655 (2005).  The appellant and his representative 
have the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



